     Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 1 of 19 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

ESI/EMPLOYEE SOLUTIONS, LP, and                     §
HAGAN LAW GROUP LLC;                                §
                                                    §
       Plaintiffs,                                  §
                                                    §
       v.                                           § CIVIL ACTION NO. ____________
                                                    §
CITY OF DALLAS; ERIC JOHNSON, in his                § JUDGE _______________________
official capacity as Mayor of the City of Dallas;   §
T.C. BROADNAX, in his official capacity as          §
City Manager of the City of Dallas; and             §
BEVERLY DAVIS, in her official capacity as          §
Director of the City of Dallas Office of Equity     §
and Human Rights,                                   §
                                                    §
       Defendants.                                  §
                                                    §

                              VERIFIED COMPLAINT
                     FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiffs ESI/Employee Solutions, LP and Hagan Law Group LLC seek relief from this

Court against Defendants City of Dallas, Eric Johnson (in his official capacity as Mayor of the

City of Dallas), T.C. Broadnax (in his official capacity as City Manager of the City of Dallas)

(collectively, the “City”), and Beverly Davis (in her official capacity as Director of the City of

Dallas Office of Equity and Human Rights). Plaintiffs are challenging the constitutionality of the

City’s ordinance mandating that employers provide paid sick leave to their employees (the “Paid

Sick Leave Ordinance”), 1 and in support show the Court as follows:

                                  EXECUTIVE SUMMARY

       On April 24, 2019, the City of Dallas enacted the Paid Sick Leave Ordinance. Dallas,


1
        The text of the Paid Sick Leave Ordinance is available at
http://www.amlegal.com/pdffiles/Dallas/31181.pdf.
     Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 2 of 19 PageID #: 2



Texas, Ordinance No. 31181; Municipal Code § 20-1—20-12.                     Although Plaintiffs are

headquartered in Collin County, Texas, the Paid Sick Leave Ordinance injures them because both

have employees that work in Dallas enough to earn leave but who also work outside Dallas.

Because the Paid Sick Leave Ordinance requires employers to allow employees to use earned leave

at any other “facility, location, division, or job position with the same employer,” Dallas, Texas,

Ordinance No. 31181; Municipal Code at § 20-5(i) the Paid Sick Leave Ordinance extends

regulatory power outside of its city limits to violate Plaintiffs’ constitutional rights.

        The Paid Sick Leave Ordinance violates Plaintiffs’ rights arising under the United States

Constitution, including the freedom of association, the equal protection of the law for non-

unionized employers, and the right to be free of unreasonable searches and seizures. In this action

under 42 U.S.C. § 1983, Plaintiffs seek a declaratory judgment that the Paid Sick Leave Ordinance

is unconstitutional, a preliminary injunction to halt its operation until a ruling on the merits, and a

permanent injunction.

        Moreover, because the Paid Sick Leave Ordinance conflicts with Texas statutory law, it is

preempted and therefore in violation of the Texas Constitution. The Texas Minimum Wage Act

prohibits municipalities, such as the City, from regulating the wages of employees of private

businesses, incorporating the standards of the Federal Fair Labor Standards Act (the “FLSA”) into

state law, but further preempting any municipal ordinances from going beyond those standards.

Through the Texas Minimum Wage Act and the FLSA, Texas state law caps the minimum wage

at the federal rate. In direct conflict, the Paid Sick Leave Ordinance requires that employers must

pay minimum wage to employees for hours not actually worked. The effect is to push their hourly

wage above the minimum wage ceiling set by Texas law. Accordingly, Plaintiffs ask the Court to

accept supplemental jurisdiction over this state law claim and request a declaratory judgment that




                                                   2
     Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 3 of 19 PageID #: 3



the Paid Sick Leave Ordinance is preempted by Texas state law, a preliminary injunction to halt

its operation until a ruling on the merits, and a permanent injunction.

                                              PARTIES

       1.      Plaintiff ESI/Employee Solutions, LP is a for-profit corporation incorporated in the

State of Texas and headquartered in the City of Plano in Collin County, Texas. It provides

temporary staffing in various industries, employing over 300 temporary employees within the City

of Dallas at any given time, and will be affected by the provisions of the Paid Sick Leave

Ordinance. ESI/Employee Solutions, LPs has not elected to unionize and its employees working

within the City of Dallas are not subject to a collective bargaining agreement. ESI/Employee

Solutions, LP maintains business records that are proprietary and confidential for which it would

not want to disclose to the City of Dallas.

       2.      Plaintiff Hagan Law Group LLC is a for-profit corporation incorporated in the State

of Texas and based in the City of Allen in Collin County, Texas. It provides legal counseling and

representation to employers and executives in various industries located in Texas. Hagan Law

Group LLC currently employs one employee within the City of Dallas. Hagan Law Group operates

in the City of Dallas and will be affected by the provisions of the Paid Sick Leave Ordinance.

Hagan Law Group LLC has not elected to unionize and its employee working within the City of

Dallas is not subject to a collective bargaining agreement. Hagan Law Group LLC maintains

business records that are proprietary and confidential for which it would not want to disclose to

the City of Dallas.

       3.      Defendant City of Dallas, Texas, (the “City”) is a home rule municipality

headquartered in Dallas County and extending into Collin County.

       4.      Defendant Eric Johnson is sued in his official capacity as Mayor of the City of




                                                 3
     Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 4 of 19 PageID #: 4



Dallas.

          5.      Defendant T.C. Broadnax is sued in his official capacity as City Manager of the

City of Dallas.

          6.      Defendant Beverly Davis is sued in her official capacity as the Director of the City

of Dallas Office of Equity and Human Rights. The Office of Equity and Human Rights is the City

department charged with enforcing the Ordinance.

                                   JURISDICTION AND VENUE

          7.      This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1331, as this action arises under the First, Fourth, and Fourteenth Amendments to the United States

Constitution; under 28 U.S.C. § 1343(a)(3), in that it is brought to redress deprivations, under

color of state law, of rights, privileges, and immunities secured by the United States Constitution;

under 28 U.S.C. § 1343(a)(4), in that it seeks to secure equitable relief under an Act of Congress,

specifically 42 U.S.C. § 1983, which provides a cause of action for the protection of civil and

constitutional rights; under 28 U.S.C. § 1367, which provides for supplemental jurisdiction over

state law claims so related to claims in an action within original jurisdiction that they form part of

the same case or controversy; under 28 U.S.C. § 2201, to secure declaratory relief; under 28 U.S.C.

§ 2202 to secure preliminary and permanent injunctive relief; and under 42 U.S.C. § 1988, to award

attorneys’ fees.

          8.      Venue is proper within this judicial district and division pursuant to 28 U.S.C. §

1391(b)(2) because all the claims asserted by Plaintiffs arose within this judicial district and

division.




                                                   4
        Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 5 of 19 PageID #: 5



                                            FACTS

         The Paid Sick Leave Ordinance

         9.    On April 24, 2019, the City enacted the Paid Sick Leave Ordinance, mandating that

private employers provide paid sick leave to their employees. Dallas, Texas, Ordinance No.

31181; Municipal Code § 20-1-20-12. The provisions of the Paid Sick Leave Ordinance are

enforceable on August 1, 2019.

         10.   The Paid Sick Leave Ordinance covers all employers who have employees who

“perform[] at least 80 hours of work for pay within the City of Dallas, Texas in a year for an

employer, including work performed through the services of a temporary or employment agency.”

Dallas, Texas, Ordinance No. 31181; Municipal Code at § 20-2(5).

         11.   Plaintiffs have employees who perform at least 80 hours of work for pay within the

City of Dallas, Texas in a calendar year.

         12.   The Paid Sick Leave Ordinance requires employers to “grant an employee one hour

of earned paid sick time for every 30 hours worked for the employer in the City of Dallas;” this

accrual begins at the commencement of employment or either August 1, 2019, for an employer

with more than five employees, or August 1, 2021, for an employer with not more than five

employees at any time in the preceding 12 months. whichever is later.” Dallas, Texas, Ordinance

No. 31181; Municipal Code at § 20-4(a-b).

         13.   The Paid Sick Leave Ordinance requires “[t]he employer [to] provide earned paid

sick time in an amount equal to what the employee would have earned if the employee had worked

the scheduled work time, exclusive of any overtime premium, tips, or commissions, but no less

than the state minimum wage.” Dallas, Texas, Ordinance No. 31181; Municipal Code at § 20-

5(a).




                                               5
     Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 6 of 19 PageID #: 6



       14.    The Paid Sick Leave Ordinance requires that “[o]n no less than a monthly basis, an

employer shall provide electronically or in writing to each employee a statement showing the

amount of the employee’s available earned paid sick time,” Dallas, Texas, Ordinance No. 31181;

Municipal Code at § 20-7(a), requiring employers to track hours worked even for employees paid

on a salary basis and exempt from FLSA rules.

       15.    This administrative requirement of the Ordinance requires Plaintiffs to incur

additional costs in order to comply with the administrative requirements of the Ordinance.

       16.    The Paid Sick Leave Ordinance requires employers to allow an

              Employee [to] request earned paid sick time . . . for an absence from the
              employee’s scheduled work time caused by:

              (1)    The employee’s physical or mental illness, physical injury,
              preventative medical or health care, or health condition; or

              (2)    The employee’s need to care for their family member’s physical or
              mental illness, physical injury, preventative medical or health care, or health
              condition; or

              (3)     The employee’s or their family member’s need to seek medical
              attention, seek relocation, obtain services of a victim’s services
              organization, or participate in legal or court ordered action related to an
              incident of victimization from domestic abuse, sexual assault, or stalking
              involving the employee or the employee’s family member.

       Dallas, Texas, Ordinance No. 31181; Municipal Code at § 20-5(c).

       17.    The Paid Sick Leave Ordinance requires employers with more than 15 employees

at any time within the last 12 months (deemed “medium or large employers”) to provide their

employees up to a maximum of 64 hours of paid sick leave a year and requires covered employers

with 15 or fewer employees at any time within the last 12 months (deemed “small employers”) to

provide their employees up to a maximum of 48 hours of paid sick leave per year. Dallas, Texas,

Ordinance No. 31181; Municipal Code at § 20-2(8, 11); id. at § 20-4(c).




                                                6
        Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 7 of 19 PageID #: 7



         18.   The Paid Sick Leave Ordinance requires employers to “display a sign describing

the requirements of this chapter . . .,” Dallas, Texas, Ordinance No. 31181; Municipal Code at §

20-7(e), and requires “[a]n employer who provides an employee handbook to its employees must

include a notice of [the paid sick leave obligations in the ordinance] in that handbook.” Id. at §

20-7(b).

         19.   The Paid Sick Leave Ordinance provides that “[n]either the amount of available

earned paid sick time nor the right to use earned paid sick time shall be affected by an employee’s

transfer to a different facility, location, division, or job position with the same employer.” Dallas,

Texas, Ordinance No. 31181; Municipal Code at § 20-5(i). The City by this provision requires

employers who have employees within the City to apply the mandates of the Paid Sick Leave

Ordinance even when those employees are later working outside the jurisdiction of the City or

when the employer is outside the jurisdiction of the City but have employees that work within the

City.

         20.   The Paid Sick Leave Ordinance permits unionized employers operating with a

collective bargaining agreement to “modify the yearly cap” of paid sick leave. Dallas, Texas,

Ordinance No. 31181; Municipal Code at § 20-4(e). This essentially exempts unionized employers

from the Ordinance by allowing them to not provide hours of paid sick leave.

         21.   The Paid Sick Leave Ordinance empowers “[t]he director of the department

implementing the ordinance] [to] issue subpoenas to compel the attendance of a witness or the

production of materials or documents in order to obtain relevant information and testimony.”

Dallas, Texas, Ordinance No. 31181; Municipal Code at § 20-10(b). The Ordinance does not

provide the ability for employers subject to the Ordinance to seek pre-compliance administrative

review of the subpoena.




                                                  7
     Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 8 of 19 PageID #: 8



       22.     Employers who violate the requirements of the Paid Sick Leave Ordinance face “a

civil fine not to exceed $500” and “[e]ach violation of a particular section or subsection of this

chapter constitutes a separate offense.” Dallas, Texas, Ordinance No. 31181; Municipal Code at

§ 20-11(a).

       23.     The Paid Sick Leave Ordinance provides for penalties if a person “refus[es] to

appear or to produce any document or other evidence after receiving a subpoena pursuant to this

section.” Dallas, Texas, Ordinance No. 31181; Municipal Code at § 20-10(b).

       The Texas Minimum Wage Act

       24.     The Texas Minimum Wage Act, with a few exceptions not relevant here, pegs the

minimum wage in Texas to that set by the federal FLSA, 29 U.S.C. § 206. Tex. Labor Code §

62.051.

       25.     Although the FLSA on its own does not preempt any higher wages set by states or

localities, the Texas Minimum Wage Act explicitly prevents localities from requiring private

employers to pay above the wage set by the FLSA. Tex. Labor Code § 62.0515 (“the minimum

wage provided by this chapter supersedes a wage established in an ordinance, order, or charter

provision governing wages in private employment.”); id. at § 62.151 (“This chapter and a

municipal ordinance or charter provision governing wages in private employment, other than

wages under a public contract, do not apply to a person covered by the Fair Labor Standards Act

of 1938 (29 U.S.C. Section 201 et seq.)”).

       26.     The FLSA and its implementing regulations require that the pay for employees be

evaluated for compliance with the minimum wage by the work week, not by the hour, and only

require pay for hours actually worked on behalf of the employer. In contrast, the Paid Sick Leave

Ordinance requires employers to track hours worked even for employees paid on a salary basis




                                                8
     Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 9 of 19 PageID #: 9



and exempt from FLSA rules.

       27.     A related provision in the Texas Labor Code, the Texas Payday Law, provides a

definition for the term “wages.” That provision is the remedy for employees owed wages by their

employers, to use to recover that compensation, and it defines “wages” as including “compensation

owed by an employer for . . . sick leave pay . . . owed to an employee under a written agreement

with the employer or under a written policy of the employer.” Tex. Labor Code § 61.001(7)(B).

       Effect of the Paid Sick Leave Ordinance on Plaintiffs

       28.     Plaintiffs will be required to expend resources, including staff time, to comply with

the Paid Sick Leave Ordinance’s mandates when it becomes effective, such as hiring additional

staff or purchasing software to track compliance.

       29.     For example, the Paid Sick Leave Ordinance will require Plaintiffs to expend

resources, including staff time, to determine how and in complying with the Ordinance

requirements that Plaintiffs:

                a.     Track carry-over accrued sick leave time from year to year. Dallas, Texas,

               Ordinance No. 31181; Municipal Code at § 20-4(d);

                b.     Provide monthly statements to employees showing the amount of available

               earned sick time. Dallas, Texas, Ordinance No. 31181; Municipal Code at § 20-

               7(a);

                c.     Amend their employee handbooks to “include a notice of employee rights

               and remedies under” the Paid Sick Leave Ordinance. Dallas, Texas, Ordinance No.

               31181; Municipal Code at § 20-7(b);

                d.     Create and display signage describing the requirements of the Paid Sick

               Leave Ordinance. Dallas, Texas, Ordinance No. 31181; Municipal Code at § 20-




                                                 9
    Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 10 of 19 PageID #: 10



               7(e).

       30.     When the Paid Sick Leave Ordinance goes into effect, Plaintiffs will be forced to

adjust the mix of the overall compensation and the scheduling for its employees operating in the

City, which will increase costs and decrease profits for Plaintiffs.

       31.     Under current law, if an employee who normally works 40 hours a week took one

8-hour day off sick, employers such as Plaintiffs would only be required to pay the employee at

least the minimum wage for the hours actually worked: 32. After the Paid Sick Leave Ordinance

goes into effect, under the same scenario, employers such as Plaintiffs would be required to pay at

least the minimum wage for forty hours. This means that the Paid Sick Leave Ordinance increases

wages for the work week beyond that required by the Texas Minimum Wage Act.

       32.     If the Paid Sick Leave Ordinance goes into effect, Plaintiffs’ operations in the City

will face a competitive disadvantage with unionized employers, because the latter have the right

to modify the cap on paid sick leave hours mandated by the Paid Sick Leave Ordinance. Plaintiffs

are denied this same flexibility in determining the overall mix of compensation for its employees

as a result of this discriminatory provision. Because the Paid Sick Leave Ordinance directly

regulates only employers, employers such as Plaintiffs are the only parties with standing to raise

claims on behalf of employees who do not choose to associate with a union.

       33.     If the Paid Sick Leave Ordinance goes into effect, Plaintiff ESI/Employee

Solutions, LP will have special burdens due to the itinerant and mobile nature of its workforce.

Keeping track of how many hours of the day each employee is working within the City, as opposed

to nearby cities, will be an enormous undertaking.

       34.     Also, Plaintiff ESI/Employee Solutions, LP will have to pay double the labor cost

when employees use the benefits mandated by the Paid Sick Leave Ordinance because of the nature




                                                 10
    Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 11 of 19 PageID #: 11



of its business. For example, consider a scenario where a business has an employee out sick, and

asks a staffing company to provide a temporary one. If the staffing company calls an employee to

see if he is available to work the position for 8 hours that day, and the employee responds that he

is ill and will now take his paid sick leave, the staffing company will have to pay him for 8 hours

and also pay another employee for 8 hours to work the vacant position.

        35.    Plaintiff ESI/Employee Solutions, LP has over 300 employees in the City, who

make an average of $12.85 an hour. Based on the requirements of the Paid Sick Leave Ordinance,

Plaintiff ESI/Employee Solutions, LP estimates that leave paid out will be approximately

$269,000.00 annually if each of its Dallas employees take the full amount of paid leave mandated

by the Paid Sick Leave Ordinance.

        36.    Plaintiff ESI/Employee Solutions, LP will also need to hire an additional employee

to track where employees are placed, track their hours, calculate leave earned, and send the

monthly reports required by the Paid Sick Leave Ordinance; this is estimated to cost approximately

$60,000.00 annually in salary and benefits.

        37.    Plaintiff ESI/Employee Solutions, LP will also need to change its training manuals,

handbooks, and orientation materials, and estimates that its software company will charge $500.00

to make changes to its application and documents. Plaintiff ESI/Employee Solutions, LP estimates

that it will also need to provide approximately $3,000.00 in labor to make changes to relevant

policies, and that it would have to spend approximately $1,500.00 in staff training time and travel

to training.

        38.    The additional expense required of the mandates of the Paid Sick Leave Ordinance

would require Plaintiff ESI/Employee Solutions, LP to rearrange the mix of pay and benefits for

its employees. It could have to raise rates for clients, which would likely result in lower wages




                                                11
    Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 12 of 19 PageID #: 12



they would be willing to pay their temporary employees placed by ESI/Employee Solutions, LP.

Additionally, ESI/Employee Solutions, LP currently provides paid holiday leave for its employees;

because that is not legally required, the increased costs of a mandate to provide paid sick leave

would likely require it to eliminate paid holiday leave.

        39.     Plaintiff Hagan Law Group LLC employs one attorney who works full time

remotely from home within the City of Dallas. Hagan Law Group LLC and its Dallas-based

attorney have negotiated terms and conditions of employment that provide the employee a more

flexible schedule and mutually agreed compensation in exchange for not having other benefits like

paid leave.

        40.     In response to the Paid Sick Leave Ordinance, Plaintiff Hagan Law Group LLC

will be required to use a different and more complex time reporting/tracking software than what it

uses currently. It has estimated that legal reporting/billing software allowing the tracking of work

locations and absences, with whole day or partial days, will cost an additional $3,000.00 annually.

The hours to train support staff and the attorneys on a new system will cost approximately

$2,800.00.

        41.     The issuance of monthly statements required by the Paid Sick Leave Ordinance

would cost Plaintiff Hagan Law Group LLC approximately $600.00 annually.

        42.     Plaintiff Hagan Law Group LLC estimates the total cost of modifying its operations

to ensure compliance with the Paid Sick Leave Ordinance would be $6,400.00 for the first year

and $4,000.00 for each year thereafter. In addition, the cost of the payout for sick leave (and for

substitute wages for of counsel needed when an employee takes leave) would amount to a

minimum of $14,000.00 per year (plus payroll taxes) for one employee working in the City.

        43.     The additional expense required of the mandates of the Paid Sick Leave Ordinance would

require Plaintiff Hagan Law Group LLC to rearrange the mix of pay and benefits for its employees. It could


                                                   12
    Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 13 of 19 PageID #: 13



delay planned wage increases or bonuses for other staff. It could have to raise rates for clients or reduce

overall employee compensation. It is also possible that Hagan Law Group LLC would be forced to cancel

its $5,500.00 per year Westlaw subscription, cancel plans to replace antiquated computer equipment, and

eliminate year-end bonuses.

                                      COUNT I
                VIOLATION OF THE FREEDOM OF ASSOCIATION UNDER
                   THE FIRST AND THE FOURTEENTH AMENDMENT
                      TO THE UNITED STATES CONSTITUTION
                                  (42 U.S.C. § 1983)

          44.   Plaintiffs incorporate the allegations in the foregoing paragraphs as if set forth fully

herein.

          45.   As part of their protected constitutional right of association, Plaintiffs and their

employees have the right to not associate, i.e., to not be a unionized employer operating with a

collective bargaining agreement.

          46.   By allowing only unionized employers operating with a collective bargaining

agreement to “modify the yearly cap” of paid sick leave, while denying this right to non-unionized

employers, the Paid Sick Leave Ordinance creates a distinction between unionized employers and

non-unionized employers based on the exercise of their right to associate that is not rationally

related to any legitimate governmental interest, and fails to serve a compelling governmental

interest sufficient to overcome strict scrutiny necessitated by the discriminatory provision’s burden

on the freedom of association.

          47.   Plaintiffs request this Court to declare that the Paid Sick Leave Ordinance violates,

on its face, Plaintiffs’ freedom of association under the First and Fourteenth Amendments to the

United States Constitution.




                                                    13
    Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 14 of 19 PageID #: 14



                                     COUNT II
                  VIOLATION OF THE EQUAL PROTECTION CLAUSE OF
                          THE FOURTEENTH AMENDMENT
                       TO THE UNITED STATES CONSTITUTION
                                 (42 U.S.C. § 1983)

          48.    Plaintiffs incorporate the allegations in the foregoing paragraphs as if set forth fully

herein.

          49.    By allowing only unionized employers operating with a collective bargaining

agreement to “modify the yearly cap” of paid sick leave, while denying this right to non-unionized

employers, the Paid Sick Leave Ordinance creates a distinction between unionized employers and

non-unionized employers that is not rationally related to any legitimate governmental interest.

          50.    Because it discriminates based on the exercise of the freedom of association of

Plaintiffs and their employees, it also fails to serve a compelling governmental interest sufficient

to overcome strict scrutiny.

          51.    Plaintiffs request the Court declare that the Paid Sick Leave Ordinance violates, on

its face, the Equal Protection Clause of the Fourteenth Amendments to the United States

Constitution.

                                    COUNT III
                        VIOLATION OF THE FREEDOM FROM
                      UNREASONABLE SEARCHES AND SEIZURES
                UNDER THE FOURTH AND THE FOURTEENTH AMENDMENT
                       TO THE UNITED STATES CONSTITUTION
                                 (42 U.S.C. § 1983)

          52.    Plaintiffs incorporate the allegations in the foregoing paragraphs as if set forth fully

herein.

          53.    There is a clearly established legal right to an opportunity to obtain pre-compliance

review of an administrative subpoena before a neutral decision maker.

          54.    The Paid Sick Leave Ordinance requires employers to submit to unlimited,



                                                   14
    Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 15 of 19 PageID #: 15



unreasonable administrative subpoenas with no provision for judicial review before being required

to comply.

          55.   Plaintiffs request this Court to declare that the Paid Sick Leave Ordinance violates,

on its face, the freedom from unreasonable search and seizure under the Fourth and Fourteenth

Amendments to the United States Constitution.

                                   COUNT IV
                VIOLATION OF THE TEXAS MINIMUM WAGE ACT AND
                           THE TEXAS CONSTITUTION
                                (28 U.S.C. § 1367)

          56.   Plaintiffs incorporate the allegations in the foregoing paragraphs as if set forth fully

herein.

          57.   The Texas Constitution prohibits municipal ordinances from conflicting with state

law. Tex. Const. art. XI, § 5(a).

          58.   The Texas Minimum Wage Act prohibits municipalities, such as the City, from

regulating the wages of employees of private businesses, incorporating the standards of the federal

Fair Labor Standards Act into state law, but further preempting any municipal ordinances going

beyond those standards.

          59.   Under the FLSA, employers are only required to pay wages for hours actually

worked; for those hours not actually worked, the minimum wage is $0.00. But the Paid Sick Leave

Ordinance requires employers to pay at least the current minimum wage for those hours not

actually worked that are covered by the mandated sick leave.

          60.   The FLSA and its implementing regulations require that the pay for employees be

evaluated for compliance with the minimum wage by the work week, not by the hour or day.

          61.   Under current law, if an employee who normally works 40 hours a week took one

8-hour day off sick, the employer would only be required to pay the employee at least the minimum



                                                  15
    Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 16 of 19 PageID #: 16



wage for the hours actually worked: 32.

       62.      After the Paid Sick Leave Ordinance goes into effect, under the same scenario, the

employer would be required to pay at least the minimum wage for forty hours. This means that

the Paid Sick Leave Ordinance has the actual effect of increasing wages for the work week above

the cap set by the Texas Minimum Wage Act. See Tex. Ass’n of Bus. v. City of Austin, 565 S.W.3d

425, 440 (Tex. App.—Austin 2018, pet. filed).

       63.      Plaintiffs request the Court declare that the Paid Sick Leave Ordinance, on its face,

is preempted by the Texas Minimum Wage Act, and therefore violates the Texas Constitution.

                                     PRAYER FOR RELIEF

       In order to prevent imminent violation of Plaintiffs’ constitutional rights by Defendants, it

is appropriate and proper that a declaratory judgment be issued, pursuant to 28 U.S.C. § 2201 and

Fed. R. Civ. P. 57, declaring unconstitutional the Paid Sick Leave Ordinance.

       Furthermore, pursuant to 28 U.S.C. § 2202 and Fed. R. Civ. P. 65, it is appropriate and

hereby requested that the Court issue preliminary and permanent injunctions prohibiting the City

from enforcing the Paid Sick Leave Ordinance.

       WHEREFORE, Plaintiffs pray for judgment against Defendants and that the Court:

       (1)      declare that the Paid Sick Leave Ordinance is unconstitutional on its face because

it violates the constitutional requirements of freedom of association, equal protection of the laws,

and the right to be free of unreasonable searches and seizures guaranteed by the United States

Constitution;

       (2)      declare that the Paid Sick Leave Ordinance is unconstitutional under Texas law

because it is preempted by the Texas Minimum Wage Act;

       (3)      issue a preliminary injunction against the City and all agents, administrators,




                                                 16
   Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 17 of 19 PageID #: 17



employees, or other persons acting on behalf of the City, from enforcing the Paid Sick Leave

Ordinance;

       (4)    issue a permanent injunction against the City and all agents, administrators,

employees, or other persons acting on behalf of the City, from enforcing the Paid Sick Leave

Ordinance;

       (5)    award Plaintiffs their costs and expenses incurred in bringing this action, including

reasonable attorney fees pursuant to 42 U.S.C. § 1988; and

       (6)    grant such other and further relief as the Court deems equitable, just, and proper.

                                     Respectfully Submitted,

                                     /s/Robert Henneke
                                     ROBERT HENNEKE
                                     Texas Bar No. 24046058
                                     rhenneke@texaspolicy.com
                                     TEXAS PUBLIC POLICY FOUNDATION
                                     Center for the American Future
                                     901 Congress Avenue
                                     Austin, TX 78701
                                     Telephone:     (512) 472-2700
                                     Facsimile:     (512) 472-2728

                                     Attorney for Plaintiffs ESI/Employee Solutions LP
                                     and Hagan Law Group LLC




                                               17
Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 18 of 19 PageID #: 18




                                        VERIFICATION

Pursuant to 28 U.S.C. § 1746, I, David F. Bristol, declare the following:

   3. I have personal knowledge of the matters alleged regarding Plaintiff ESI/Employee
      Solutions LP in the foregoing Complaint.

   4. The allegations contained herein are true and correct.

       I verify under penalty of perjury that the foregoing is true and correct.

Executed this 29th day of July, 2019.
                                                             �;r�
                                                          David F. Bristol
                                                          Chief Executive Officer
                                                          ESI/Employee Solutions LP




                                              18
Case 4:19-cv-00570 Document 1 Filed 07/30/19 Page 19 of 19 PageID #: 19




                                        VERIFICATION

Pursuant to 28 U.S.C. § 1746, I, John P. Hagan, declare the following:

   1. I have personal knowledge of the matters alleged regarding Plaintiff Hagan Law Group
      LLC in the foregoing Complaint.

   2. The allegations contained herein are true and correct.

       I verify under penalty of perjury that the foregoing is ttie and correct.

Executed this 29th day of July, 2019.




                                              19
